                                                                                                    Case 5:20-cv-03092-LHK Document 1 Filed 05/05/20 Page 1 of 11



                                                                                              1   VENABLE LLP
                                                                                                  Frank C. Cimino, Jr. (pro hac vice pending)
                                                                                              2   fccimino@venable.com
                                                                                                  Megan S. Woodworth (pro hac vice pending)
                                                                                              3   mswoodworth@venable.com
                                                                                                  600 Massachusetts Ave., NW
                                                                                              4   Washington, D.C. 20001
                                                                                                  Telephone: (202) 344-4000
                                                                                              5   Facsimile: (202) 344-8300

                                                                                              6   William A. Hector (SBN 298490)
                                                                                                  wahector@venable.com
                                                                                              7   101 California Street, Suite 3800
                                                                                                  San Francisco, CA 94111
                                                                                              8   Telephone:     (415) 653-3750
                                                                                                  Facsimile:     (415) 653-3755
                                                                                              9
                                                                                                  Attorneys for Plaintiff
                                                                                             10   CELLCO PARTNERSHIP d/b/a Verizon Wireless

                                                                                             11
                                                                                                                            UNITED STATES DISTRICT COURT
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12                           NORTHERN DISTRICT OF CALIFORNIA
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13
                                                                              415-653-3750




                                                                                             14
                                                                                                  CELLCO PARTNERSHIP d/b/a Verizon              CASE NO. 20-cv-3092
                                                                                             15   Wireless,

                                                                                             16                                Plaintiff,       COMPLAINT FOR DECLARATORY
                                                                                                                                                JUDGMENT OF NON-
                                                                                             17                          v.                     INFRINGEMENT AND INVALIDITY

                                                                                             18                                                 DEMAND FOR JURY TRIAL
                                                                                                  VOIP-PAL.COM, INC.,
                                                                                             19
                                                                                                                               Defendant.
                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28


                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                           CASE NO. 20-cv-3092
                                                                                                  NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:20-cv-03092-LHK Document 1 Filed 05/05/20 Page 2 of 11



                                                                                              1          Plaintiff Cellco Partnership d/b/a Verizon Wireless (“Verizon”), by and through its
                                                                                              2   counsel, files this Complaint against VoIP-Pal.com, Inc. (“VoIP-Pal”) for declaratory judgment
                                                                                              3   that it does not infringe any claim of U.S. Patent No. 10,218,606 (the “’606 patent”) and that the
                                                                                              4   ’606 patent is invalid.
                                                                                              5                                          INTRODUCTION
                                                                                              6          1.      This is an action for a declaratory judgment arising under the patent laws of the
                                                                                              7   United States, Title 35 of the United States Code. Verizon seeks declaratory judgments that it
                                                                                              8   does not infringe any claim of the ’606 patent and that the ’606 patent is invalid. The action
                                                                                              9   arises from a real and immediate controversy between Verizon and VoIP-Pal as to whether
                                                                                             10   Verizon infringes any claims of the ’606 patent, which is attached as Exhibit 1 and entitled
                                                                                             11   “Producing Routing Messages for Voice Over IP Communications.”
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12          2.      This is not the first lawsuit between VoIP-Pal and Verizon in this District.
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   Between 2016 and 2018, VoIP-Pal filed six lawsuits against Verizon, AT&T, Twitter, Apple,
                                                                              415-653-3750




                                                                                             14   and Amazon in the United States District Court for the District of Nevada asserting six patents
                                                                                             15   from the family that includes the ’606 patent. Twitter successfully moved to transfer its case to
                                                                                             16   this Court. And during briefing on Verizon’s motion to transfer, VoIP-Pal consented to transfer
                                                                                             17   the remaining five cases. Exhibit 2. This Court found all the patents asserted in those cases, all
                                                                                             18   of which are related to the ’606 patent, invalid under 35 U.S.C. § 101 for claiming ineligible
                                                                                             19   subject matter. Exhibits 3, 4. One of this Court’s decisions (concerning the two patents
                                                                                             20   previously asserted against Verizon) has been affirmed by the Federal Circuit (Exhibit 5, VoIP-
                                                                                             21   Pal.com, Inc. v. Twitter, Inc., et al. Nos. 2019-1808 (Dkt. 88), 2019-1812 (Dkt. 5), 2019-1813
                                                                                             22   (Dkt. 5), 2019-1814 (Dkt. 5)), and VoIP-Pal’s appeal of the second decision concerning the other
                                                                                             23   four patents is pending.
                                                                                             24          3.      The ’606 patent shares a common specification with the six already-invalidated
                                                                                             25   patents. The claims of the ’606 patent are very similar to the claims of the patents already
                                                                                             26   invalidated by this Court. Despite this Court’s familiarity with this patent family, VoIP-Pal filed
                                                                                             27   a lawsuit on April 24, 2020, in the United States District Court for the Western District of Texas
                                                                                             28   asserting infringement of the ’606 patent against Verizon. Exhibit 6, Complaint, VoIP-Pal.com,

                                                                                                                                                   1
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                          CASE NO. 20-cv-3092
                                                                                                  NON-INFRINGEMENT AND INVALIDITY
                                                                                                        Case 5:20-cv-03092-LHK Document 1 Filed 05/05/20 Page 3 of 11



                                                                                              1   Inc. v. Verizon Communications, Inc. et al., Civil Action No. 6:20-cv-00327-ADA. In the past
                                                                                              2   month, VoIP-Pal also has also sued AT&T, Apple, Amazon, Google, and Facebook in the Western
                                                                                              3   District of Texas for infringement of the ’606 patent. VoIP-Pal.com, Inc. v. AT&T, Inc. et al.,
                                                                                              4   Civil Action No. 6:20-cv-00325-ADA; VoIP-Pal.com, Inc. v. Apple Inc., Civil Action No. 6:20-
                                                                                              5   cv-00275-ADA; VoIP-Pal.com, Inc. v. Amazon.com, Inc. et al., Civil Action No. 6:20-cv-0272-
                                                                                              6   ADA; VoIP-Pal.com, Inc. v. Google LLC, Civil Action No. 6:20-cv-00269-ADA; VoIP-Pal.com,
                                                                                              7   Inc. v. Facebook, Inc. et al., Civil Action No. 6:20-cv-00267-ADA.
                                                                                              8             4.   VoIP-Pal’s recent lawsuits on the ’606 patent in the Western District of Texas are
                                                                                              9   blatant forum-shopping attempts to avoid this District, which has extensive experience with
                                                                                             10   highly-similar, highly-related patents. In the interests of justice and judicial efficiency, any
                                                                                             11   dispute between VoIP-Pal and Verizon concerning the ’606 patent should be adjudicated in this
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   District.
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13             5.   Verizon believes that it does not infringe the ’606 patent, that it has not infringed
                                                                              415-653-3750




                                                                                             14   any claims of the ’606 patent, and that the claims of the ’606 patent are invalid.
                                                                                             15             6.   VoIP-Pal’s actions have created a real and immediate controversy between VoIP-
                                                                                             16   Pal and Verizon as to whether Verizon’s products or services infringe any claim of the ’606 patent
                                                                                             17   and whether the claims of the ’606 patent are invalid. The facts and allegations recited herein
                                                                                             18   show that there is a real, immediate, and justiciable controversy concerning these issues.
                                                                                             19                                            THE PARTIES
                                                                                             20             7.   Plaintiff Cellco Partnership d/b/a Verizon Wireless is a Delaware general
                                                                                             21   partnership with its principal place of business at One Verizon Way, Basking Ridge, New Jersey
                                                                                             22   07920.
                                                                                             23             8.   On information and belief, VoIP-Pal is a company incorporated and registered
                                                                                             24   under the laws of Nevada with its principal place of business at 10900 NE 4th Street, Suite 2300,
                                                                                             25   Bellevue, Washington 98004.
                                                                                             26             9.   On information and belief, VoIP-Pal owns the ’606 patent.
                                                                                             27   ///
                                                                                             28   ///

                                                                                                                                                   2
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                           CASE NO. 20-cv-3092
                                                                                                  NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:20-cv-03092-LHK Document 1 Filed 05/05/20 Page 4 of 11



                                                                                              1                                   JURISDICTION AND VENUE
                                                                                              2          10.     This action arises under the patent laws of the United States, 35 U.S.C. §§ 1, et
                                                                                              3   seq., and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.
                                                                                              4          11.     This Court has subject matter jurisdiction over the claims alleged in this action
                                                                                              5   under 28 U.S.C. §§ 1331, 1332, 1338, 2201, and 2202 because this Court has exclusive
                                                                                              6   jurisdiction over declaratory judgment claims arising under the patent laws of the United States
                                                                                              7   pursuant to 28 U.S.C. §§ 1331, 1338, 2201, and 2202.
                                                                                              8           12.    This Court can provide the declaratory relief sought in this Declaratory Judgment
                                                                                              9   Complaint because an actual case and controversy exists between the parties within the scope of
                                                                                             10   this Court’s jurisdiction pursuant to 28 U.S.C. § 2201. An actual case and controversy exists at
                                                                                             11   least because Verizon does not infringe and has not infringed any claims of the ’606 patent; VoIP-
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   Pal previously filed lawsuits against Verizon alleging infringement of two patents related to the
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   ’606 patent; the ’606 patent shares a common specification with those two patents; the claims of
                                                                              415-653-3750




                                                                                             14   the two patents that were previously asserted in litigation against Verizon are very similar to
                                                                                             15   claims of the ’606 patent; and VoIP-Pal has accused Verizon of infringing the ’606 patent in
                                                                                             16   litigation in the Western District of Texas. Moreover, the two patents VoIP-Pal previously
                                                                                             17   asserted against Verizon were held invalid under 35 U.S.C. § 101 by this Court, and—based on
                                                                                             18   the substantial similarities between those invalid claims and the claims of the ’606 patent—the
                                                                                             19   ’606 patent is invalid for at least the same reasons.
                                                                                             20           13.    The ’606 patent issued in February 2019, during the pendency of VoIP-Pal’s earlier
                                                                                             21   lawsuit against Verizon in this District concerning patents from the same family. During a
                                                                                             22   hearing in that lawsuit, VoIP-Pal assured the Court that VoIP-Pal had “no intention to assert any
                                                                                             23   of the other patents against any of the other defendants.” Exhibit 7 at 10. VoIP-Pal’s hollow
                                                                                             24   assurances to the Court and Verizon as well is its decision to delay filing suit on the ’606 patent
                                                                                             25   demonstrate VoIP-Pal’s intent to litigate, in piecemeal fashion, other patents in the same family
                                                                                             26   of patents that this Court has already invalidated. Furthermore, VoIP-Pal has recently made
                                                                                             27   public statements that the company is “not finished” taking action, despite the Federal Circuit
                                                                                             28

                                                                                                                                                    3
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                          CASE NO. 20-cv-3092
                                                                                                  NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:20-cv-03092-LHK Document 1 Filed 05/05/20 Page 5 of 11



                                                                                              1   decision affirming this Court’s judgment that the claims of two patents that VoIP-Pal previously
                                                                                              2   asserted against Verizon are invalid. Exhibit 5; Exhibit 8.
                                                                                              3           14.    This Court has personal jurisdiction over VoIP-Pal because VoIP-Pal has engaged
                                                                                              4   in actions in this District that form the basis of Verizon’s claims against VoIP-Pal—namely, the
                                                                                              5   prosecution of a prior patent infringement lawsuit against Verizon and other defendants
                                                                                              6   involving the six patents from the same family as the ’606 patent. VoIP-Pal also voluntarily
                                                                                              7   transferred to this District its previous lawsuits against Verizon, AT&T, Apple, and Amazon,
                                                                                              8   explicitly recognizing that this venue was an appropriate and more convenient forum in which
                                                                                              9   to litigation its dispute. Exhibit 2.
                                                                                             10           15.    VoIP-Pal’s actions have created a real, live, immediate, and justiciable case or
                                                                                             11   controversy between VoIP-Pal and Verizon.
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12           16.    As a result of VoIP-Pal’s conduct described above, VoIP-Pal has consciously and
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   purposefully directed allegations of infringement of the ’606 patent and related patents at
                                                                              415-653-3750




                                                                                             14   Verizon, a company that operates in this District.
                                                                                             15           17.    In doing so, VoIP-Pal has established sufficient minimum contacts with this
                                                                                             16   District such that VoIP-Pal is subject to specific personal jurisdiction in this action. Further, the
                                                                                             17   exercise of personal jurisdiction based on these repeated and pertinent contacts does not offend
                                                                                             18   traditional notions of fairness and substantial justice.
                                                                                             19           18.    Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400, at least because
                                                                                             20   under Ninth and Federal Circuit law venue in declaratory judgment actions for non-infringement
                                                                                             21   of patents is determined under the general venue statute, 28 U.S.C. § 1391. Additionally, VoIP-
                                                                                             22   Pal consented to transfer to this District the lawsuit that VoIP-Pal filed against Verizon, and in
                                                                                             23   doing stipulated that convenience favors transfer to this District.
                                                                                             24           19.    Under 28 U.S.C. § 1391(b)(1), venue is proper in any judicial district where a
                                                                                             25   defendant resides. As discussed above, VoIP-Pal is subject to personal jurisdiction with respect
                                                                                             26   to this action in the District, and thus, at least for the purposes of this action, VoIP-Pal resides
                                                                                             27   in the District and venue is proper under 28 U.S.C. § 1391.
                                                                                             28   ///

                                                                                                                                                    4
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                            CASE NO. 20-cv-3092
                                                                                                  NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:20-cv-03092-LHK Document 1 Filed 05/05/20 Page 6 of 11



                                                                                              1                                    FACTUAL BACKGROUND
                                                                                              2          20.    In 2016, VoIP-Pal filed lawsuits in the District of Nevada against Verizon, AT&T,
                                                                                              3   Apple, and Twitter, alleging infringement of two patents—U.S. Patent Nos. 8,542,815 (the “’815
                                                                                              4   patent”) and 9,179,005 (the “’005 patent”). Verizon moved to transfer its case to this District.
                                                                                              5   During briefing, VoIP-Pal consented to transfer of its case against Verizon to this District. VoIP-
                                                                                              6   Pal stipulated that the “convenience of the parties and witnesses favors transfer to the Northern
                                                                                              7   District of California.” Exhibit 2.
                                                                                              8          21.    Between August and November 2018, each of the four cases was transferred to
                                                                                              9   this District and consolidated for pretrial purposes: Verizon (Civil Action No. 5:18-cv-06054-
                                                                                             10   LHK), AT&T (Civil Action No. 5:18-cv-06177-LHK), Apple (Civil Action No. 5:18-cv-06217-
                                                                                             11   LHK), and Twitter (Civil Action No. 5:18-cv-04523-LHK).
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12          22.    Verizon and the other defendants filed a motion to dismiss, pursuant to Fed. R.
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   Civ. P. 12(b)(6), because the asserted claims of the ’815 and ’005 patents are invalid under 35
                                                                              415-653-3750




                                                                                             14   U.S.C. § 101. On March 25, 2019, this Court granted the motion to dismiss in a detailed,
                                                                                             15   thorough 45-page opinion finding all asserted claims of the ’815 and ’005 patents to be invalid.
                                                                                             16   Exhibit 3.
                                                                                             17          23.    VoIP-Pal appealed this Court’s decision to the U.S. Court of Appeals for the
                                                                                             18   Federal Circuit. On March 16, 2020, the Federal Circuit affirmed this Court’s judgment of
                                                                                             19   invalidity. Exhibit 5.
                                                                                             20          24.    In 2018, VoIP-Pal filed additional lawsuits in the District of Nevada against Apple
                                                                                             21   and Amazon, alleging infringement of four patents—U.S. Patents 9,537,762; 9,813,330;
                                                                                             22   9,826,002; and 9,948,549. Those four patents are part of the same family as, and share a common
                                                                                             23   specification with, the ’815 and ’005 patents that VoIP-Pal asserted in its earlier litigations.
                                                                                             24   VoIP-Pal consented to transfer of the cases to this District. Civil Action Nos. 5:18-cv-06216-
                                                                                             25   LHK and 5:18-cv-07020-LHK.
                                                                                             26          25.    Apple and Amazon filed a motion to dismiss under Fed. R. Civ. P. 12(b)(6) that
                                                                                             27   the asserted claims of the four asserted patents were invalid under 35 U.S.C. § 101. On November
                                                                                             28

                                                                                                                                                   5
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                          CASE NO. 20-cv-3092
                                                                                                  NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:20-cv-03092-LHK Document 1 Filed 05/05/20 Page 7 of 11



                                                                                              1   19, 2019, this Court granted the motion to dismiss and found all asserted claims of the four patents
                                                                                              2   to be invalid. Exhibit 4. VoIP-Pal has filed an appeal, which is pending.
                                                                                              3           26.    In early April 2020, VoIP-Pal filed new lawsuits in the Western District of Texas
                                                                                              4   (Waco Division) against Apple, Amazon, Google, and Facebook alleging infringement of the
                                                                                              5   ’606 patent. Civil Action Nos. 6:20-cv-00275-ADA, 6:20-cv-00272-ADA, 6:20-cv-00269-
                                                                                              6   ADA, 6:20-cv-00267-ADA.
                                                                                              7           27.    On April 8, 2020, Twitter filed a declaratory judgment action on the ’606 patent
                                                                                              8   in this District. Civil Action No. 6:20-cv-02397-LHK. The Twitter action was filed before
                                                                                              9   VoIP-Pal sued Twitter on the ’606 patent. That case has been assigned to Judge Lucy H. Koh.
                                                                                             10   VoIP-Pal has not filed a lawsuit against Twitter relating to the ’606 patent.
                                                                                             11           28.    On April 10, 2020, Apple also filed a declaratory judgment action on the ’606
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   patent and one other related patent in this District. Civil Action No. 6:20-cv-02460-LHK. That
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   case has also been assigned to Judge Koh.
                                                                              415-653-3750




                                                                                             14           29.    On April 24, 2020, VoIP-Pal filed two new lawsuits in the Western District of
                                                                                             15   Texas against Verizon and several affiliates as well as another against AT&T—alleging
                                                                                             16   infringement of the ’606 patent. Civil Action Nos. 5:20-cv-00325-ADA, 5:20-cv-00327-ADA.
                                                                                             17           30.    On April 30, 2020, AT&T filed a declaratory judgment action on the ’606 patent
                                                                                             18   in this District. AT&T Corp. et al. v. VoIP-Pal.com, Inc., Civil Action No. 5:20-cv-02995.
                                                                                             19           31.    The ’606 patent, which issued on February 26, 2019 (during the pendency of VoIP-
                                                                                             20   Pal’s against Verizon in this District), is related to and very similar to the six patents that this Court
                                                                                             21   found invalid in earlier litigations.
                                                                                             22           32.    VoIP-Pal’s complaint against the Verizon entities in the Western District of Texas
                                                                                             23   identifies claim 15 as an “exemplary” claim that is allegedly infringed by the Verizon entities.
                                                                                             24   The “exemplary” claim of the ’606 patent is very similar to the claims of the six related patents
                                                                                             25   that VoIP-Pal asserted against Verizon in litigations in this District, and which this Court held to
                                                                                             26   be invalid. For example, claim 15 depends from claim 1 of the ’606 patent. During prosecution
                                                                                             27   of the ’606 patent, the U.S.P.T.O. rejected claim 1 of the ’606 patent under non-statutory double
                                                                                             28   patenting as not patentability distinct from and therefore unpatentable over claim 1 of U.S. Pat.

                                                                                                                                                      6
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                                CASE NO. 20-cv-3092
                                                                                                  NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:20-cv-03092-LHK Document 1 Filed 05/05/20 Page 8 of 11



                                                                                              1   No. 9,826,002, which this Court found invalid under 35 U.S.C. § 101. Exhibit 9 at 8; Exhibit 4 at
                                                                                              2   65.
                                                                                              3           33.      VoIP-Pal’s infringement allegations against the Verizon entities in the Western
                                                                                              4   District of Texas, as reflected in its complaint in that action, track its infringement allegations
                                                                                              5   against Verizon in the earlier actions in this District. VoIP-Pal again directs its allegations
                                                                                              6   towards telecommunications services, including Verizon Messages, Wi-Fi Calling, and One Talk,
                                                                                              7   that were also accused in the earlier actions in this District.
                                                                                              8           34.      Verizon believes that it does not infringe and has not infringed any claims of the
                                                                                              9   ’606 patent and that the claims of the ’606 patent are invalid at least for the same reasons that
                                                                                             10   the claims of the six previously-asserted patents were held invalid.
                                                                                             11           35.      VoIP-Pal’s tactics appear to reflect an attempt to avoid the adverse judgments of
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   this Court by bringing a lawsuit based on very similar patent claims in a different district. In the
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   interests of justice and judicial efficiency, any dispute between VoIP-Pal and Verizon
                                                                              415-653-3750




                                                                                             14   concerning the ’606 patent should be adjudicated in this District.
                                                                                             15                                 INTRADISTRICT ASSIGNMENT
                                                                                             16           36.      For purposes of intradistrict assignment under Civil Local Rules 3-2(c) and 3-
                                                                                             17   5(b), this Intellectual Property Action will be assigned on a district-wide basis. Verizon believes
                                                                                             18   that the case should be assigned to the Honorable Lucy H. Koh, who presided over VoIP-Pal’s
                                                                                             19   prior lawsuits against Verizon and other companies (see, e.g., VoIP-Pal.com, Inc. v. Cellco
                                                                                             20   Partnership d/b/a Verizon Wireless, Civil Action No. 5:18-cv-06054-LHK), and who is
                                                                                             21   currently presiding over related cases Twitter, Inc. v. VoIP-Pal.com, Inc., Civil Action No. 5:20-
                                                                                             22   cv-02397-LHK, and Apple Inc. v. VoIP-Pal.com, Inc., Civil Action No. 5:20-cv-02460-LHK.
                                                                                             23                                     FIRST CLAIM FOR RELIEF
                                                                                             24                 (Declaratory Judgment that Verizon Does Not Infringe the ’606 Patent)
                                                                                             25           37.      Verizon repeats and realleges each and every allegation contained in paragraphs
                                                                                             26   1 through 36 of this Complaint as if fully set forth herein.
                                                                                             27           ///
                                                                                             28           ///

                                                                                                                                                     7
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                           CASE NO. 20-cv-3092
                                                                                                  NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:20-cv-03092-LHK Document 1 Filed 05/05/20 Page 9 of 11



                                                                                              1           38.    In view of the facts and allegations set forth above, there is an actual, justiciable,
                                                                                              2   substantial, and immediate controversy between Verizon, on the one hand, and VoIP-Pal, on the
                                                                                              3   other, regarding whether Verizon infringes any claim of the ’606 patent.
                                                                                              4           39.    Verizon does not infringe, and has not infringed, any claim of the ’606 patent.
                                                                                              5   For example, VoIP-Pal alleges in the Western District of Texas action that Verizon infringes
                                                                                              6   claim 15 of the ’606 patent. Claim 15 depends from claim 1, which recites the limitations
                                                                                              7   “processing the second participant identifier and the at least one first participant attribute, using
                                                                                              8   the at least one processor, to produce a new second participant identifier based on at least one
                                                                                              9   match between the second participant identifier and the at least one first participant attribute.”
                                                                                             10   Verizon does not infringe claim 15 of the ’606 patent at least because no Verizon product or
                                                                                             11   service meets or embodies at least the following limitations recited in the claims: “processing
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   the second participant identifier and the at least one first participant attribute, using the at least
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   one processor, to produce a new second participant identifier based on at least one match
                                                                              415-653-3750




                                                                                             14   between the second participant identifier and the at least one first participant attribute.”
                                                                                             15           40.    In view of the foregoing, there is an actual, justiciable, substantial, and immediate
                                                                                             16   controversy between Verizon, on the one hand, and Verizon, on the other, regarding whether
                                                                                             17   Verizon infringes any claim of the ’606 patent.
                                                                                             18           41.    Verizon is entitled to judgment declaring that it does not infringe the ’606 patent.
                                                                                             19                                   SECOND CLAIM FOR RELIEF
                                                                                             20             (Declaratory Judgment That the Claims of the ’606 Patent Are Invalid)
                                                                                             21           42.    Verizon repeats and realleges each and every allegation contained in paragraphs
                                                                                             22   1 through 41 of this Complaint as if fully set forth herein.
                                                                                             23           43.    In view of the facts and allegations set forth above, there is an actual, justiciable,
                                                                                             24   substantial, and immediate controversy between Verizon, on the one hand, and VoIP-Pal, on the
                                                                                             25   other, regarding whether any claim of the ’606 patent is valid.
                                                                                             26           44.    The ’606 patent, which on its face issued on February 26, 2019 (during the
                                                                                             27   pendency of VoIP-Pal’s lawsuit against Verizon in the Northern District of California), is in the
                                                                                             28   same family as and shares a common specification with the six patents that VoIP-Pal asserted

                                                                                                                                                    8
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                             CASE NO. 20-cv-3092
                                                                                                  NON-INFRINGEMENT AND INVALIDITY
                                                                                                   Case 5:20-cv-03092-LHK Document 1 Filed 05/05/20 Page 10 of 11



                                                                                              1   in earlier litigations against Verizon and other defendants in this District. This Court held that
                                                                                              2   the asserted claims of those six patents were all invalid under 35 U.S.C. § 101.
                                                                                              3           45.    Like those already-invalidated claims, the claims of the ’606 patent are invalid
                                                                                              4   under 35 U.S.C. § 101. For example, the claims of the ’606 patent (including claim 15) are
                                                                                              5   directed to the abstract idea of routing a communication based on characteristics of the
                                                                                              6   participants—an idea that this Court held was abstract in analyzing several representative claims
                                                                                              7   of four related patents. See Exhibit 4 at 32, 52, 53, 57; see also Exhibit 3 at 21, 35 (holding that
                                                                                              8   the idea of “routing a call based on the characteristics of a caller and callee” was abstract);
                                                                                              9   Exhibit 5 (affirming this Court’s judgment of invalidity). Furthermore, consistent with this
                                                                                             10   Court’s earlier judgments concerning related patents, none of the elements of the ’606 patent’s
                                                                                             11   claims recite an inventive concept, either individually or as an ordered combination. For
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   example, the claims (including claim 15) recite generic computer components (like a “packet
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   switched communication system,” a “processor,” and a “database”) that the specification admits
                                                                              415-653-3750




                                                                                             14   were not invented by VoIP-Pal and that operate in their expected manner.
                                                                                             15           46.    In view of the foregoing, there is an actual, justiciable, substantial, and immediate
                                                                                             16   controversy between Verizon, on the one hand, and VoIP-Pal, on the other, regarding whether
                                                                                             17   any claim of the ’606 patent is valid.
                                                                                             18          47.       Verizon is entitled to judgment declaring that the claims of the ’606 patent are
                                                                                             19   invalid at least under 35 U.S.C. § 101.
                                                                                             20                                       PRAYER FOR RELIEF
                                                                                             21         Verizon respectfully requests the following relief:
                                                                                             22          A.      That the Court enter a judgment declaring that Verizon has not infringed and does
                                                                                             23                  not infringe any valid and enforceable claim of the ’606 patent;
                                                                                             24          B.      That the Court enter a judgment declaring that the claims of the ’606 patent are
                                                                                             25                  invalid at least under 35 U.S.C. § 101;
                                                                                             26          C.      That the Court declare that this case is exceptional under 35 U.S.C. § 285 and award
                                                                                             27                  Verizon its attorneys’ fees, costs, and expenses incurred in this action;
                                                                                             28

                                                                                                                                                   9
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                           CASE NO. 20-cv-3092
                                                                                                  NON-INFRINGEMENT AND INVALIDITY
                                                                                                   Case 5:20-cv-03092-LHK Document 1 Filed 05/05/20 Page 11 of 11



                                                                                              1          D.     That the Court award Verizon any and all other relief to which Verizon may show
                                                                                              2                 itself to be entitled; and
                                                                                              3          E.     That the Court award Verizon any other relief as the Court may deem just, equitable,
                                                                                              4                 and proper.
                                                                                              5                                              JURY DEMAND
                                                                                              6          Verizon hereby demands a jury trial on all issues and claims so triable.
                                                                                              7

                                                                                              8    Dated: May 5, 2020                             VENABLE LLP
                                                                                              9
                                                                                                                                                  By: /s/ William A. Hector
                                                                                             10                                                   Frank C. Cimino, Jr. (pro hac vice pending)
                                                                                                                                                  fccimino@venable.com
                                                                                             11                                                   Megan S. Woodworth (pro hac vice pending)
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                                                                                  mswoodworth@venable.com
                                                                                             12                                                   600 Massachusetts Ave., NW
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                                                                                  Washington, D.C. 20001
                                                                                             13                                                   Telephone: (202) 344-4000
                                                                              415-653-3750




                                                                                                                                                  Facsimile: (202) 344-8300
                                                                                             14
                                                                                                                                                  William A. Hector (SBN 298490)
                                                                                             15                                                   wahector@venable.com
                                                                                                                                                  101 California Street, Suite 3800
                                                                                             16                                                   San Francisco, CA 94111
                                                                                                                                                  Telephone:     (415) 653-3750
                                                                                             17                                                   Facsimile:     (415) 653-3755
                                                                                             18
                                                                                                                                                  Attorneys for Plaintiff
                                                                                             19                                                   CELLCO PARTNERSHIP d/b/a Verizon
                                                                                                                                                  Wireless
                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28

                                                                                                                                                 10
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                         CASE NO. 20-cv-3092
                                                                                                  NON-INFRINGEMENT AND INVALIDITY
